DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23rd, 2022 has been entered.
 
Claim Status
Claims 1, 3-8 and 10-14 have been amended. Claims 2 and 9 have been cancelled. Claims 1, 3-8 and 10-14 remain pending and are ready for examination.

Response to Arguments
Applicant’s arguments, see pages 1-7 (numbered pages 8-14), filed May 23rd, 2022, with respect to Claims 1, 3-8 and 10-14 have been fully considered and are persuasive.  The 35 U.S.C. 103 Obviousness Rejection of Claims 1, 3-8 and 10-14 has been withdrawn. 

The newly added claim limitations to independent claims 1 and 8 have overcome the current 35 U.S.C. 103 Rejection of Kan in view of Iida. Further details regarding the allowability of the newly amended claims is detailed in the allowable subject matter section.

Allowable Subject Matter
Claims 1, 3-8 and 10-14 allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 8 have been newly amended and are now indicated as being allowable over the existing prior art. Independent claims 1 and 8 have been amended to recite further details regarding the execution of the data in the context of the hierarchical storage system. The claims now describe a process of first storing ‘N’ data pieces (two or more) in a data set included in at least one of a plurality of hierarchical storage tiers having different reading capabilities. These data pieces are then used in a reading request during a repeated k-th execution of the given process, which results in the reading of the i-th data piece from a first storage tier. Further, a processing time is computed to determine to execute the given process on the i-th data piece based on receiving time and the transmitting time of an (i-1)-th data piece. This computing time is then used to store the i-th data piece in a hierarchical storage tier based on the reading capability determined. Lastly, the process describes migrating the i-th data piece from the first storage tier to the aforementioned determined storage tier based on the computing time, before receiving a reading request to read the i-th data piece during (k+1)-th execution of the unit process. This process of specific and repeated execution of reading processes in the setting of a hierarchical storage system utilizing reading and transmitting time for individual data pieces corresponding to the process execution count for storage tier placement is novel in the technological field. The claims, as well as dependent claims 3-7 and 10-14 are therefore determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.K./           Examiner, Art Unit 2136                   

/CHARLES RONES/           Supervisory Patent Examiner, Art Unit 2136